                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NORTH DAKOTA

Jeff Foglesong, individually and on behalf
                                    )
of all others similarly situated,   )
                                    )    ORDER FOR STATUS
             Plaintiff,             )    CONFERENCE
                                    )
      vs.                           )
                                    )
Marquis Metal Works, LLC,           )
                                    )    Case No. 1:19-cv-048
             Defendant.             )
______________________________________________________________________________

       IT IS ORDERED:

       A status conference will be held before the magistrate judge on September 17, 2019, at 11:00

a.m. The conference will be conducted via telephone conference. To participate in the conference,

counsel shall call the following number and enter the following access code:

       Tel. No.: (877) 810-9415

       Access Code: 8992581

       Dated this 7th day of May, 2019.


                                             /s/ Clare R. Hochhalter
                                             Clare R. Hochhalter, Magistrate Judge
                                             United States District Court
